Citation Nr: 1329198	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a November 2008 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Montgomery, Alabama (RO).

As noted on the title page, the Board has recharacterized 
the issue as entitlement to service connection for an 
acquired psychiatric disorder.  Brokowski v. Shinseki, 23 
Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).


REMAND

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder, 
specifically posttraumatic stress disorder (PTSD) or 
depressive disorder, due to in-service events.  

In multiple written statements of record, as well as his May 
2008 PTSD Stressor Questionnaire, the Veteran described 
being attacked by a swarm of bees while in the jungle on a 
training exercise and being flown to a service hospital for 
treatment thereafter.  There was no specific date given for 
the incident and the Veteran did not identify the hospital 
where he received treatment.  He has also reported that his 
platoon lost two men during jungle training in Panama due to 
dangerous conditions.  The Veteran has reported that he felt 
his life was in danger during jungle training in Panama 
while on active duty. 

A longitudinal review of the record showed that the 
Veteran's service treatment records were negative for any 
diagnosis of or treatment for an acquired psychiatric 
disorder or bee swarm attack.  Service personnel records 
showed that the Veteran served in the Army as an 
infantryman, mortar gunner, and ammo bearer, with one 
overseas tour in Panama Canal Zone for 14 months during 
peace time.

Post-service VA treatment notes dated in 2008 showed 
treatment for PTSD, adjustment disorder with anxiety, and 
chronic insomnia.  The Veteran was afforded a VA PTSD 
examination in February 2011.  He reported that his 
experiences while training in the jungle during active 
service still bothered him.  He complained of difficulty 
sleeping, nightmares, night sweats, being depressed and 
irritable, and having audio and visual hallucinations.  The 
Veteran reported that he was currently receiving VA 
treatment for his claimed disorder and had been prescribed 
psychiatric medications.  The examiner referenced VA 
treatment records dated from 2000 to 2007 that showed no 
reported mental health problems.  On mental status 
evaluation, the Veteran was polite, cooperative, oriented, 
did not appear to be in any acute distress, and exhibited 
appropriate affect as well as normal mood.  It was noted 
that the Veteran had coherent speech, no evidence of 
psychosis or thought disorder, appeared capable of 
maintaining personal hygiene, appeared to have intact 
memory, and did not exhibit suicidal or homicidal thinking.  
The examiner listed a diagnosis of depressive disorder not 
otherwise specified, concluding that the Veteran did not 
present with a symptom set meeting the criteria for PTSD.  
The examiner then highlighted that the medical record 
contained contrasting information concerning the Veteran's 
mental health symptoms, including multiple screenings in 
primary care and notations in primary care of no mental 
health problems.  The examiner opined that that the 
Veteran's depression was not related to his service.  Cited 
rationale for that opinion was the negative findings in VA 
treatment records, the lack of a symptom set meeting the 
criteria for a PTSD diagnosis, and the fact that 
psychological testing indicated a "gross execration (sic) of 
symptoms and symptom severity".  It was further noted that 
the Veteran did not present an event while in service that 
met the DSM IV criteria for a traumatic event. 

A review of the record reveals that further development on 
this matter is warranted.   The Veteran has repeatedly 
indicated that he received treatment after being attacked by 
a swarm of bees, one of his claimed stressor events.  A 
review of the record does not show that the RO ever 
attempted to obtain service hospital records concerning that 
asserted treatment.  In addition, the claims file also 
currently contains VA treatment records dated from July 2000 
to April 2008 from the VA Medical Center (VAMC) in Tuskegee, 
Alabama.  In a May 2008 VA Form 21-4142 (Authorization and 
Consent to Release Information to VA), the Veteran clearly 
asserted that he began receiving care with VAMC in Tuskegee, 
Alabama for his claimed disorder in 1988.  During his 
February 2011 VA examination, the Veteran reported that he 
last had VA treatment for his claimed disorder in 2010.  
Therefore, the RO must request all VA medical treatment 
records pertaining to the claimed acquired psychiatric 
disorder from January 1988 to July 2000 and from April 2008 
to the present. 

The Board notes that the Veteran has consistently alleged 
the following in-service stressors: (1) feeling that his 
life was in danger during jungle training exercises in 
Panama during active service; (2) the death of two of his 
platoon members during jungle training exercises in Panama 
during active service; and (3) being attacked by a swarm of 
bees during jungle training.  In a November 2008 memorandum, 
the RO determined that the Veteran's cited stressors were 
inadequate to establish that he experienced an in-service 
combat stressor or a stressor that was life-threatening to 
him.  The RO also found that information was also 
insufficient to make a combat stressor verification request 
through the Joint Services Records Research Center (JSRRC).  
On remand, the RO should request that the Veteran provide 
additional information concerning the approximate date of 
the alleged bee swarm attack, the identity of the service 
hospital where he received treatment for the attack, and the 
identity of the two fellow platoon members that were killed 
during jungle training with him in Panama (to include the 
circumstances of their deaths).  

In order for a VA examination to be considered adequate, the 
articulated reasoning must demonstrate that a medical expert 
has applied valid medical analysis to the significant facts 
of the particular case in order to reach the conclusion 
submitted in the medical opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  The February 2011 VA 
medical examination is inadequate for purposes of 
determining service connection.  While the VA examiner 
continually highlighted that the Veteran had not received VA 
treatment for mental health problems from 2000 to 2007, the 
examiner clearly failed to discuss or consider findings of 
PTSD, adjustment disorder with chronic anxiety, and chronic 
insomnia clearly noted in VA treatment records dated in 
2008. 


"Once VA undertakes the effort to provide an examination, it 
must provide an adequate one or, at a minimum, notify the 
veteran why one will not or cannot be provided."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In order to 
satisfy VA's duty to assist, the Board must remand the 
appeal in order to afford the Veteran an additional VA 
medical examination to clarify the nature and etiology of 
his claimed acquired psychiatric disorder on appeal.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 
C.F.R. § 3.159 (2013).

The Veteran reported receiving disability benefits from the 
Social Security Administration (SSA) during the February 
2011 VA examination.  When VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) 
v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).  As such, the RO 
must attempt to obtain these records.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim for 
entitlement to service connection for 
an acquired psychiatric disorder.  The 
RO must specifically request that the 
Veteran provide additional information 
concerning the approximate date of the 
alleged bee swarm attack, the identity 
of the service hospital where he 
received treatment for the attack, and 
the identity of the two fellow platoon 
members that were killed during jungle 
training with him in Panama, to include 
the circumstances of their deaths.  The 
Veteran must be asked to provide 
specific details of the claimed 
stressful events he experienced during 
service, such as dates, places, 
detailed descriptions of events, and 
any other identifying information 
concerning any other individuals 
involved in the events, including their 
names, ranks, units of assignment, or 
any other identifying detail.  The 
Veteran must be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He must also be advised to 
submit any verifying information 
regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
He is further advised that failure to 
respond may result in adverse action.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  The RO must also attempt to 
obtain any hospitalization records from 
any hospital identified by the Veteran 
regarding asserted treatment after a 
bee swarm attack during the Veteran's 
period of active service.  Regardless 
of the Veteran's response, the RO must 
obtain all relevant VA medical records 
pertaining to the Veteran, to include 
records from the Tuskegee VAMC from 
January 1988 to July 2000 and from 
April 2008 to the present.  In 
addition, the RO must contact SSA for 
the purpose of obtaining all 
documentation associated with the 
Veteran's claim for SSA disability 
benefits.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
this information the RO is unable to 
secure any of the identified records, 
the RO must notify the Veteran and his 
representative and (a) identify the 
information the RO is unable to obtain; 
(b) briefly explain the efforts that 
the RO made to obtain that information; 
(c) describe any further action to be 
taken by the RO with respect to the 
claim; and (d) that the Veteran is 
ultimately responsible for providing 
information.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  Once the directives in the above 
paragraph have been completed, the RO 
must thoroughly review the claims file 
and prepare a summary of the claimed 
stressors for which sufficient 
information has been provided.  The RO 
must send this summary and the 
information of record regarding the 
Veteran's service, including copies of 
any records relevant to verifying his 
claimed stressors, to the appropriate 
agency and request any available 
information that might corroborate the 
Veteran's claimed stressors.  The RO's 
request must include the specific 
information provided by the Veteran 
concerning his assignment to C Company, 
4th Battalion, 10th Infantry Canal Zone 
while stationed in Panama from June 1978 
to August 1979.  If the appropriate 
agency is unable to provide the specific 
information requested, they must be 
asked to explain why and/or direct the 
RO to any additional appropriate 
sources.  All documentation received by 
the RO must be associated with the 
claims file.

3.  The RO must afford the Veteran a VA 
psychiatric examination to determine the 
diagnosis of any found psychiatric 
disorder(s), including, but not limited 
to assessing the presence of PTSD and 
depressive disorder.  The claims file 
and all electronic records, to include 
on Virtual VA, must be made available to 
the examiner, and the examiner must 
specify in the examination report that 
these records have been reviewed.  The 
examiner must specify the dates 
encompassed by the Virtual VA records 
that were reviewed.  All studies, tests, 
and evaluations deemed necessary by the 
examiner must be performed.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the Veteran's 
psychiatric status.  The RO must specify 
for the examiner the stressors that it 
has determined are established by the 
record.  

Based on a review of the evidence of 
record, the examination findings, and 
with consideration of the Veteran's 
statements, the examiner must render a 
diagnosis for any psychiatric disorder 
found.  In so doing, the examiner must 
specifically comment upon the February 
and April 2008 diagnoses of PTSD and 
adjustment disorder with anxiety in VA 
treatment notes, as well as the February 
2011 VA's examiner's diagnosis of 
depressive disorder, not otherwise 
specified.  

Additionally, the examiner must opine as 
to whether any found psychiatric 
disorder is causally or etiologically 
related to the Veteran's military 
service.  If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors 
established by the record.

All rendered opinions must be 
accompanied by a thorough rationale.  If 
the examiner cannot render a requested 
opinion without resorting to 
speculation, the examiner must provide 
the reasoning for that determination.  
The examiner must indicate whether there 
was any further need for information or 
testing necessary to make a 
determination.  Additionally, the 
examiner must indicate whether the 
opinion could not be rendered due to 
limitations of knowledge in the medical 
community at large or those of the 
particular examiner.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for any VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2013).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examination was 
sent to his last known address.  
Documentation must be also be obtained 
and associated with the Veteran's claims 
file demonstrating any notice that was 
sent was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review any 
medical examination report to ensure 
that it is in complete compliance with 
the directives of this Remand.  If the 
examination report is deficient in any 
manner, the RO must implement corrective 
procedures at once.  

5.  Once the above actions have been 
completed, and any other development as 
may be indicated by any response 
received as a consequence of the actions 
taken above, the RO must re-adjudicate 
the Veteran's claim on appeal.  If the 
benefit remains denied, a supplemental 
statement of the case must be provided 
to the Veteran and his representative.  
After he has had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for further appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

